Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-4 and 9-15 are currently pending in the application.
Claims 4-8 have been cancelled.

Response to Amendment
The applicant amended independent claims 1, 14 and 15 with features similar to “generates an occupancy map for the given region, the occupancy map comprising: 
a first layer depicting each detected object of the set in the given region that is of the static and fixed classification and excluding each detected object of the set that is either of the static and unfixed classification or of the dynamic classification;
a second layer that includes each detected object of the set in the given region that is of the static and unfixed classification; and 
a third layer that includes each detected object of the set in the given region that is of the dynamic classification.”

Response to Arguments
Applicant’s arguments filed on April 5, 2022 have been fully considered in view of the amendments and they are persuasive.

Allowable Subject Matter
Claims 1-4 and 9-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter for Claims 1-4 and 9-15.

Independent Claims 1, 14 and 15 are distinguished from Rosenstein (2015/0073646). because the combination of all limitations in each independent claim, particularly the limitations similar to: “generates an occupancy map for the given region, the occupancy map comprising:
a first layer depicting each detected object of the set in the given region that is of the static and fixed classification and excluding each detected object of the set that is either of the static and unfixed classification or of the dynamic classification;
a second layer that includes each detected object of the set in the given region that is of the static and unfixed classification; and 
a third layer that includes each detected object of the set in the given region that is of the dynamic classification.” and they are allowed.

Claims 2-4 and 9-13 are directly or indirectly dependent from claim 1 and they are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611